IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                 No. 02-20181
                               Summary Calendar



UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

                                       versus

DAVID MICHAEL ROSENBLUM,

            Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. H-01-CR-750-ALL

                               December 13, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Michael Rosenblum appeals the sentence imposed after he

pleaded guilty to bank robbery under 18 U.S.C. § 2113(a).                   He first

argues   that    the   district       court’s    upward      departure    from   the

Sentencing Guidelines was unreasonable. The district court did not

abuse its discretion by increasing Rosenblum’s offense level from

nineteen    to   twenty   on    the    ground    that     his    criminal   history

category,    although     increased       from    V     to      VI,   significantly

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
underrepresented the likelihood that he will commit additional

offenses.1

     Rosenblum additionally argues that he is entitled to be

resentenced because the district court committed plain error in

failing to determine that he and his counsel had read and discussed

the presentence report, in violation of Federal Rule of Criminal

Procedure 32(c)(3)(A). We conclude otherwise, as Rosenblum has not

shown that such an omission affected his substantial rights.2   He

argues that because the district court apparently relied on his

criminal history as set out in the PSR in upwardly departing, the

failure to ascertain that he read and reviewed the PSR with counsel

was prejudicial.   However, Rosenblum is not entitled to relief

because he does not suggest how he may have been prejudiced, such

as if the PSR had misstated his criminal history.3

     AFFIRMED.




     1
       United States Sentencing Guidelines Manual § 4A1.3, p.s.
(2001); see United States v. Ashburn, 38 F.3d 803, 808-10 (5th Cir.
1994) (en banc).
     2
      United States v. Esparza-Gonzalez, 268 F.3d 272, 273-74 (5th
Cir. 2001), cert. denied, 122 S. Ct. 1547 (2002).
     3
      Rosenblum also contends that a Rule 32(c)(3)(A) violation is
reversible error per se, but acknowledges that this argument is
foreclosed by Esparza-Gonzales.     268 F.3d at 274.      He thus
preserves this argument for further review.

                                2